Exhibit 99.1 ELBIT IMAGING LTD. ANNOUNCES RESULTS OF ITS EXTRAORDINARY GENERAL MEETING Tel-Aviv, Israel, January 17, 2008, Elbit Imaging Ltd. (NASDAQ: EMITF) (“EI” or the “Company”) today announced the results of the Extraordinary General Meeting of its shareholders held today, Thursday, January 17, 2008, in Tel-Aviv, Israel. At the meeting, all proposals set forth in EI’s Proxy Statement, dated December 11, 2007 (the "Proxy Statement") sent in connection with the meeting were approved by the required majorities. For further information concerning the proposals, please refer to the Proxy Statement. About Elbit Imaging Ltd. Elbit Imaging Ltd. (“EI”) is a subsidiary of Europe Israel (M.M.S.) Ltd. EI's activities are divided into the following principal fields: (i) Initiation, construction, operation, management and sale of shopping and entertainment centers in Israel, Central and Eastern Europe and India; (ii) Hotels ownership, primarily in major European cities, as well as operation, management and sale of same through its subsidiary, Elscint Ltd.; (iii) Investments in the research and development, production and marketing of magnetic resonance imaging guided focused ultrasound treatment equipment, through its subsidiary, InSightec Ltd.; and (iv) Other activities consisting of the distribution and marketing of women's fashion and accessories through our wholly-owned Israeli subsidiary, Elbit Trade & Retail Ltd., and venture-capital investments. Any forward looking statements with respect to EI's business, financial condition and results of operations included in this release are subject to risks and uncertainties that could cause actual results to differ materially from those contemplated in such forward looking statements, including, but not limited to, ability to find suitable locations, receipt of approvals and permits for zoning and construction, delays in construction, dependency on partners in the hotels business, competition, risks relating to operations in Eastern Europe and Asia (including India) and risks relating to our image guided treatment, economic conditions, as well as certain other risk factors which are detailed from time to time in EI's filings with the Securities and Exchange Commission including, without limitation, Annual Report on Form 20-F for the fiscal year ended December 31, 2006, filed with the Securities and Exchange Commission on July 3, 2007. For Further Information: Company Contact Investor Contact Shimon Yitzhaki, President Leslie Wolf-Creutzfeldt Elbit Imaging Ltd. The Global Consulting Group (972-3) 608-6000 1-646-284-9472 syitzhaki@elbitimaging.com lwolf-creutzfeldt@hfgcg.com Dudi Machluf, CFO Elbit Imaging Ltd. (972-3) 608-6024 dudim@elbitimaging.com
